--------------------------------------------------------------------------------


                                    EXHIBIT 10.5
 
 
COLLATERAL PLEDGE AGREEMENT
 


This Collateral Pledge Agreement (“Agreement”) dated March 30, 2007, is made by
QUALMAX, INC., a Delaware corporation having its principal place of business at
340 West Fifth Avenue, Eugene, OR 97401 (“Pledgor”) in favor of P&S SPIRIT, LLC,
a Nevada limited liability company, having its principal office at 2700
Lighthouse Point East, Suite 626, Baltimore, MD 21224 (“Secured Party”).
 
Background
 
A. To induce Secured Party to extend credit to New World Brands, Inc., a
Delaware corporation and a subsidiary of Pledgor (sometimes herein referenced as
“Borrower,”) as evidenced by that certain Term Loan and Security Agreement dated
as of even herewith between Secured Party and Borrower (as amended, restated,
supplemented, or replaced from time to time, the “Loan Agreement”), Pledgor
executes and delivers this Agreement to Secured Party. All capitalized terms
used herein and not otherwise defined shall have the same meanings assigned to
such terms in the Loan Agreement.
 
B. This Agreement is given and is intended to provide additional security for
the Obligations.
 
NOW THEREFORE, for other good and sufficient consideration, the receipt of which
is hereby acknowledged, Pledgor, intending to be legally bound hereby, covenants
and agrees as follows:
 
1.  Pledgor, for the purpose of granting a continuing lien and security
interest, does hereby assign, pledge, hypothecate, deliver and set over to
Secured Party, its successors and assigns, the investment properties and other
assets described on Schedule I attached hereto and made part hereof, together
with any additions, exchanges, replacements, and substitutions therefore, and
distributions with respect thereto, and the proceeds thereof, including, without
limitation, all of the stock and/or membership interests in the corporations and
limited liability companies listed on Schedule I attached hereto, whether now
owned or hereafter acquired by Pledgor or in which Pledgor now or hereafter has
any rights, options or warrants, together with any certificates representing
such interest and all rights (but none of the obligations) under or arising out
of the applicable organizational documents of such corporation and/or limited
liability company (collectively, the “Pledged Collateral”).
 
2.  The pledge and security interest described herein shall continue in effect
to secure all Obligations from time to time incurred or arising unless and until
all Obligations have been indefeasibly paid and satisfied in full.
 
3.  Pledgor hereby represents and warrants that:
 
 
1

--------------------------------------------------------------------------------


 
 
(a)   Except as pledged herein, Pledgor has not sold, assigned, transferred,
pledged or granted any option or security interest in or otherwise hypothecated
the Pledged Collateral in any manner whatsoever and the Pledged Collateral is
pledged herewith free and clear of any and all liens, security interests,
encumbrances, claims, pledges, restrictions, legends, and options;
 
(b)  Pledgor has the full capacity to execute, deliver, and perform under this
Agreement and to pledge the Pledged Collateral hereunder;
 
(c)  This Agreement constitutes the valid and binding obligation of Pledgor,
enforceable in accordance with its terms, and the pledge of the Pledged
Collateral referred to herein is not in violation of and shall not create any
default under any agreement, undertaking or obligation of Pledgor;
 
(d)  The Pledged Collateral has been duly and validly authorized and issued by
the issuer thereof and such Pledged Collateral is fully paid for and
non-assessable;
 
(e)  Pledgor is pledging hereunder all of the Pledgor’s interest and ownership
in all the entities listed on Schedule I attached hereto;
 
(f)  Contemporaneously with the execution hereof, Pledgor is delivering to
Secured Party all stock certificate, representing or evidencing the Pledged
Collateral in the corporations listed on Schedule I, accompanied by duly
executed instruments of transfer or assignments in blank, to be held by Secured
Party in accordance with the terms hereof;
 
(g)  Pledgor hereby confirms that Secured Party is authorized to file all UCC-1
financing statements that are required under the UCC (as defined below) to
perfect any security interest granted hereunder;
 
(h)  Pledgor has delivered to each corporation and limited liability company on
Schedule I attached hereto, a Pledge Instruction, substantially in the form of
Exhibit A attached hereto, and has caused such corporation and/or limited
liability company to register the security interest granted hereunder on its
books and records and to deliver to Secured Party an Acknowledgment of
Registration Statement, substantially in the form of Exhibit B attached thereto;
and
 
(i)  Pledgor will not permit any limited liability company identified on
Schedule I to certificate any of its membership interest or “opt into” Article 8
of the Uniform Commercial Code.
 
4.  If an Event of Default occurs that is continuing beyond any applicable cure
period under the Loan Agreement then Secured Party may, at its sole option,
exercise from time to time with respect to the Pledged Collateral any and/or all
rights and remedies available to it hereunder, under Article XI of the Loan
Agreement and/or under the Uniform Commercial Code as adopted from time to time
in the State of Maryland (“UCC”), or otherwise available to it, at law or in
equity, including, without limitation, the right to dispose of the Pledged
Collateral at public or private sale(s) or other proceedings, and Pledgor agrees
that, if permitted by law, Secured Party or its nominee may become the purchaser
at any such sale(s).
 
 
2

--------------------------------------------------------------------------------


 
 
5.    (a)   In addition to all other rights granted to Secured Party herein or
otherwise available at law or in equity, Secured Party shall have the following
rights, each of which may be exercised at Secured Party’s sole dis-cretion (but
without any obligation to do so), at any time following the occurrence of an
Event of Default under the Loan Agreement, without further consent of Pledgor:
(i) transfer the whole or any part of the Pledged Collateral into the name of
itself or its nominee or to conduct a sale of the Pledged Collateral pursuant to
the UCC or pursuant to any other applicable law; (ii) vote the Pledged
Collateral; (iii) notify the persons obligated on any of the Pledged Collateral
to make payment to Secured Party of any amounts due or to become due thereon;
and (iv) release, surrender or exchange any of the Pledged Collateral at any
time, or to compromise any dispute with respect to the same. Secured Party may
proceed against the Pledged Collateral, or any other collateral securing the
Obligations, in any order, and against Pledgor, as Borrower, and any other
obligor, jointly and/or severally, in any order to satisfy the Obligations.
Pledgor waives and releases any right to require Secured Party to first collect
any of the Obligations secured hereby from any other collateral of Pledgor, as
Borrower, or any other party securing the Obligations under any theory of
marshalling of assets, or otherwise. All rights and remedies of Secured Party
are cumulative, not alternative.
 
(b)  Pledgor hereby irrevocably appoints Secured Party its attorney-in-fact,
subject to the terms hereof, following the occurrence of an Event of Default
under the Loan Agreement, at Secured Party’s option: (i) to effectuate the
transfer of the Pledged Collateral on the books of the issuer thereof to the
name of Secured Party or to the name of Secured Party’s nominee, designee or
assignee; (ii) to endorse and collect checks payable to Pledgor representing
distributions or other payments on the Pledged Collateral; and (iii) to carry
out the terms and provisions hereof.
 
6.  The proceeds of any Pledged Collateral received by Secured Party at any
time, whether from the sale of Pledged Collateral or otherwise, may be applied
to or on account of the Obligations and in such order as Secured Party may
elect. In addition, Secured Party may, in its discretion, apply any such
proceeds to or on account of the payment of all reasonable costs, fees and
expenses (including, without limitation, reasonable attorneys’ fees) which may
be incurred by Secured Party.
 
7.  Pledgor recognizes that Secured Party may be unable to effect, or may effect
only after such delay which would adversely affect the value that might be
realized from the Pledged Collateral, a public sale of all or part of the
Pledged Collateral by reason of certain prohibitions contained in the Securities
Act of 1933, as amended (“Securities Act”) and may be compelled to resort to one
or more private sales to a restricted group of purchasers who will be obliged to
agree, among other things, to acquire such securities for their own account, for
investment and not with a view to the distribution or resale thereof. Pledgor
agrees that any such private sale may be at prices and on terms less favorable
to Secured Party or the seller than if sold at public sales, and therefore
recognizes and confirms that such private sales shall not be deemed to have been
made in a commercially unreasonable manner solely because they were made
privately. Pledgor agrees that Secured Party has no obligation to delay the sale
of any such securities for the period of time necessary to permit the issuer of
such securities to register such securities for public sale under the Securities
Act.
 
 
3

--------------------------------------------------------------------------------


 
 
8.  In the event that any reclassification, readjustment, conversion into common
stock, or other change is made or declared in the capital structure of any
entity listed on Schedule I attached hereto or Pledgor acquires or in any other
manner receives additional shares or interests in any such corporation and/or
limited liability company, or any option included within the Pledged Collateral
is exercised, any and all new, substituted or additional interest, or other
securities, issued by reason of any such change or exercise, shall be delivered
to and held by Secured Party under the terms hereof in the same manner as the
Pledged Collateral originally pledged hereunder. No distribution may be paid to
or retained by Pledgor unless expressly permitted in the Loan Agreement.
 
9.  So long as no Default or Event of Default has occurred under the Loan
Agreement, and, until Secured Party notifies Pledgor in writing of the exercise
of its rights hereunder, Pledgor shall retain the sole right to vote the Pledged
Collateral and exercise all rights of ownership with respect to all corporate or
company questions for all purposes not inconsistent with the terms hereof.
 
10.  Secured Party shall have no obligation to take any steps to preserve,
protect or defend the rights of Pledgor or Secured Party in the Pledged
Collateral against other parties. Secured Party shall have no obligation to sell
or otherwise deal with the Pledged Collateral at any time for any reason,
whether or not upon request of Pledgor, and whether or not the value of the
Pledged Collateral, in the opinion of Secured Party or Pledgor, is more or less
than the aggregate amount of the Obligations secured hereby, and any such
refusal or inaction by Secured Party shall not be deemed a breach of any duty
which Secured Party may have under law to preserve the Pledged Collateral.
Except as provided by applicable law, no duty, obligation or responsibility of
any kind is intended to be delegated to or assumed by Secured Party at any time
with respect to the Pledged Collateral.
 
11.  To the extent Secured Party is required by law to give Pledgor prior notice
of any public or private sale, or other disposition of the Pledged Collateral,
Pledgor agrees that ten (10) days prior written notice to Pledgor shall be a
commercially reasonable and sufficient notice of such sale or other intended
disposition. Pledgor further recog-nizes and agrees that if the Pledged
Collateral, or a portion thereof, threatens to decline speedily in value or is
of a type customari-ly sold on a recognized market, Pledgor shall not be
entitled to any prior notice of sale or other intended disposition.
 
12.  Pledgor shall indemnify, defend and hold harmless Secured Party from and
against any and all claims, losses and liabilities resulting from any breach by
Pledgor of Pledgor’s representations and covenants under this Agreement.
 
13.  For purposes hereof, Pledgor hereby waives notice of (a) acceptance of this
Agreement, (b) the existence and incurrence from time to time of any Obligations
under the Loan Agreement, (c) the existence of any Event of Default, the making
of demand, or the taking of any action by Secured Party under the Loan Agreement
and (d) demand and default hereunder.
 
14.  Pledgor hereby consents and agrees that Secured Party may at any time or
from time to time pursuant to the Loan Agreement (a) extend or change the time
of payment and/or the manner, place or terms of payment of any and all
Obligations, (b) supplement, amend, restate, supersede, or replace the Loan
Agreement or any other Loan Documents, (c) renew, extend, modify, increase or
 
 
4

--------------------------------------------------------------------------------


 
 
decrease loans and extensions of credit under the Loan Agreement, (d) modify the
terms and conditions under which loans and extensions of credit may be made
under the Loan Agreement, (e) settle, compromise or grant releases for any
Obligations and/or any person or persons liable for payment of any Obligations,
(f) exchange, release, surrender, sell, subordinate or compromise any collateral
of any party now or hereafter securing any of the Obligations and (g) apply any
and all payments received from any source by Secured Party at any time against
the Obligations in any order as Secured Party may determine; all of the
foregoing in such manner and upon such terms as Secured Party may determine and
without notice to or further consent from Pledgor and without impairing or
modifying the terms and conditions of this Agreement which shall remain in full
force and effect.
 
15.  This Agreement shall remain in full force and effect and shall not be
limited, impaired or otherwise affected in any way by reason of (a) any delay in
making demand on Pledgor for, or delay in enforcing or failure to enforce,
performance or payment of Pledgor’s Obligations, (b) any failure, neglect or
omission on Secured Party’s part to perfect any lien upon, protect, exercise
rights against, or realize on, any property of Pledgor or any other party
securing the Obligations, (c) any failure to obtain, retain or preserve, or the
lack of prior enforcement of, any rights against any person or persons or in any
property, (d) the invalidity or unenforceability of any Obligations or rights in
any Collateral under the Loan Agreement, (e) the existence of nonexistence of
any defenses which may be available to Borrower with respect to the Obligations,
or (f) the commencement of any bankruptcy, reorganization, liquidation,
dissolution or receivership proceeding or case filed by or against Borrower.
 
16.  Pledgor covenants and agrees that Pledgor shall not, without the prior
written consent of Secured Party, sell, encumber or grant any lien, security
interest or option on or with respect to any of the Pledged Collateral.
 
17.  Pledgor hereby authorizes and instructs each issuer of the Pledged
Collateral to comply with any instruction received by it from Secured Party in
writing that states that an Event of Default has occurred and without any other
or further instructions from Pledgor, and Pledgor agrees that each such issuer
shall be fully protected in so complying.
 
18.  Any failure of or delay by Secured Party to exercise any right or remedy
hereunder shall not be construed as a waiver of the right to exercise the same
or any other right or remedy at any other time.
 
19.  This Agreement constitutes the entire agreement between the parties hereto
regarding the subject matter hereof and may be modified only by a written
instrument signed by Pledgor and Secured Party.
 
20.  This Agreement, and all matters arising out of or relating to this
Agreement, is made in and shall be governed by and construed in accordance with
the laws of the State of Maryland, and the provisions hereof shall be deemed
severable in the event of the invalidity of any provision. Pledgor irrevocably
consents to the exclusive jurisdiction of the any state or federal court in the
State of Maryland in any and all actions and proceedings whether arising
hereunder or in connection herewith. Pledgor irrevocably agrees to service of
process by certified mail, return receipt requested
 
 
5

--------------------------------------------------------------------------------


 
 
to the address set forth on the signature page hereto unless Pledgor otherwise
notifies Secured Party in accordance with the terms hereof of a change in such
address.
 
21.  All communications which Secured Party may provide to Pledgor herein shall
be sent to Pledgor at the address set forth in the Loan Agreement, and will be
delivered in the same fashion as Section 13.4 of the Loan Agreement.
 
22.  This Agreement shall be binding upon and inure to the benefit of the
parties hereto, and their respective successors and assigns.
 
23.  PLEDGOR AND SECURED PARTY EACH HEREBY WAIVE THE RIGHT TO TRIAL BY JURY IN
ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION OF ANY KIND ARISING OUT OF OR
RELATED TO THIS AGREEMENT, THE LOAN AGREEMENT, THE OBLIGATIONS OR THE PLEDGED
COLLATERAL.
 
24.  SPECIAL OREGON NOTICE. ORAL AGREEMENTS OR ORAL COMMITMENTS TO (1) LOAN
MONEY, (2) EXTEND CREDIT, (3) MODIFY OR AMEND ANY TERMS OF LOAN DOCUMENTS, (4)
RELEASE ANY GUARANTOR, (5) FOREBEAR FROM ENFORCING REPAYMENT OF ANY LOAN OR THE
EXERCISE OF ANY REMEDY UNDER LOAN DOCUMENTS, OR (6) MAKE ANY OTHER FINANCIAL
ACCOMMODATION PERTAINING TO ANY LOAN ARE ALL UNENFORCEABLE UNDER OREGON LAW.
 
 


 
[SIGNATURE TO FOLLOW ON SEPARATE PAGE]
 
 
 
 

 
6

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Collateral Pledge Agreement has been executed and
delivered as of the date first set forth above.
 
            QUALMAX, INC.,
            a Delaware corporation






            By: /s/ Noah Kamrat       


            Print Name: Noah Kamrat      


            Title: President       







7

--------------------------------------------------------------------------------





EXHIBIT A
Pledge Instruction
 
BY THIS PLEDGE INSTRUCTION, dated as of the 30th day of March, 2007, Qualmax,
Inc. (“Pledgor”), hereby instructs New World Brands, Inc. (“Company”), to
register a pledge and security interest in, of and to all of the Pledgor’s
right, title and interest in Company now and hereafter owned by the Pledgor
(“Interests”) in favor of P&S Spirit, LLC (“Secured Party”).
 
1.  Pledge Instructions. Company is hereby instructed by the Pledgor to register
all of the Pledgor’s right, title and interest in and to all of the Pledgor’s
Interests as subject to a pledge and security interest in favor of Secured Party
who, upon such registration of pledge, shall become a registered pledgee of the
Interests with all rights incident thereto.
 
2.  Acknowledgment of Registration Statement. Company is hereby instructed by
Pledgor to promptly inform Secured Party of the registration of the pledge by
sending an Acknowledgment of Registration Statement, substantially in the form
of Exhibit B attached hereto, to Secured Party at the address of 2700 Lighthouse
Point East, Suite 626, Baltimore, MD 21224, Attention: [__________________] with
a copy to Pledgor at its address set forth in the Collateral Pledge Agreement.
 
3.  Warranties of the Pledgor. Pledgor hereby warrants that Pledgor has the
power to originate this instruction.


IN WITNESS WHEREOF, Pledgor has caused this Pledge Instruction to be duly
executed and delivered as of the date first above written.
 
              QUALMAX, INC.
 
 
          By: /s/ Noah Kamrat
 
              Print Name: Noah Kamrat
 
              Title: President       
 

 



8

--------------------------------------------------------------------------------





EXHIBIT B
Acknowledgment of Registration Statement
 
 
THIS STATEMENT IS MERELY A RECORD OF THE RIGHTS OF THE ADDRESSEE AS OF THE TIME
OF ISSUANCE. DELIVERY OF THIS STATEMENT, OF ITSELF, CONFERS NO RIGHTS ON THE
RECIPIENT. THIS STATEMENT IS NEITHER A NEGOTIABLE INSTRUMENT NOR A SECURITY.
 
Qualmax, Inc.
340 West Fifth Avenue
Eugene, OR 97401
Attention: __________________


 
P&S Spirit, LLC
2700 Lighthouse Point East
Suite 626
Baltimore, MD 21224
Attention: Selvin Passen, M.D.
Telephone: (410) 327-9650
FAX: (410) 327-9656


On the 30th day of March, 2007, the undersigned (“Company”), caused the pledge
of all of the interests in the Company owned by Qualmax, Inc., which as of the
date hereof is Certificate # 2, evidencing 100 shares of the Series A preferred
convertible stock in New World Brands, Inc., in favor of P&S Spirit, LLC, to be
registered on the books and records of Company. To the knowledge of undersigned
(including, without limitation, any information which may appear on the
undersigned’s books and records) there are no other liens, restrictions or
adverse claims to which the interests identified herein are, or may be subject,
as of the date hereof.
 




            NEW WORLD BRANDS, INC.


            By: /s/ Noah Kamrat       


            Print Name: Noah Kamrat      


            Title: President       
 

 


 

 
9

--------------------------------------------------------------------------------





SCHEDULE I
 
Pledged Collateral
 
The following Pledged Collateral is hereby pledged by Pledgor to Secured Party
pursuant to the Collateral Pledge Agreement to which this Schedule is attached:
 



A.  
Pledged Corporation

 
 
Name of Entity
State of Formation
Number of Shares Pledged
Certificate #
Category of Stock Interests
Owner of Interest
 
New World Brands, Inc.
 
DE
 
100
 
 
Series A Convertible Preferred
 
Pledgor



 

B.  
Pledged Membership Interests - None

 

 
 
 
10
 
 
 
 
 
 
 
 
 
 